Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 1 of 6                  PageID #:
                                  2436




                    UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII

                                                     CR. NO. 18-00068 JMS-WRP
 UNITED STATES OF AMERICA,
                   Plaintiff,                          PRELIMINARY ORDER OF
              v.                                       CRIMINAL FORFEITURE
 LOUIS M. KEALOHA (2),
                   Defendant.

              PRELIMINARY ORDER OF CRIMINAL FORFEITURE

       Having reviewed the foregoing Motion of the United States for Issuance of a

 Preliminary Order of Criminal Forfeiture, and good cause appearing,

       The Motion is hereby GRANTED. The Court makes the following findings,

 conclusions and orders:

       1.      On or about September 19, 2019, a Third Superseding Indictment was

 returned against Defendant LOUIS M. KEALOHA (2) (“Defendant”). The Third

 Superseding Indictment charged Defendant with Bank Fraud, in violation of 18

 U.S.C.     § 1344,    and      alleged   criminal    forfeiture   pursuant   to   18 U.S.C.

 §§ 982(a)(2)(A), 982(b) and 28 U.S.C. § 2461(c).

       2.      On or about October 22, 2019, Defendant pled guilty before this Court

 to Count Four of the Third Superseding Indictment, consented to the forfeiture




                                               1
Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 2 of 6             PageID #:
                                  2437



 allegations of the Third Superseding Indictment, and agreed to forfeit all property

 seized in connection with this case, including, but not limited to:

              (1)   A money judgment in the amount of $228,746.79
                    representing the proceeds Defendant obtained from the
                    offenses set forth in Counts Three and Ten;

              (2)   The total amount of proceeds obtained directly or
                    indirectly as a result of the offense of conviction, including
                    but not limited to $63,476.97 in proceeds from the sale of
                    Defendant’s residence located at 7014 Niumalu Loop,
                    Honolulu, HI 96825;

              (3)   All of that certain parcel of land situated at Maunalua,
                    Honolulu, City and County of Honolulu, State of Hawaii,
                    being LOT 84 of the “LUNA-KAI MARINA, UNIT 9-A,”
                    as shown on File Plan No. 1116, filed in the Bureau of
                    Conveyances of the State of Hawaii, and containing an
                    area of 7,508 square feet, more or less; and,

              (4)    A Rolex Two-Tone Submariner Watch with Blue Dial
                     Large Karat Gold, Serial Number V864527.

       3.     By virtue of Defendant’s guilty plea to 18 U.S.C. § 1344 and the Court’s

 findings, the United States is now entitled to forfeiture from Defendant of the

 proceeds of the offenses of conviction, including a forfeiture money judgment in the

 amount of $228,746.79, pursuant to 18 U.S.C. §982(a)(2)(A) and 28 U.S.C.

 § 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure.

       4.     In his guilty plea, Defendant agreed to the provisions for the substitution

 of assets as provided in 18 U.S.C. § 982(b), which incorporates 21 U.S.C. § 853(p),




                                           2
Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 3 of 6              PageID #:
                                  2438



 and agreed the United States may take actions to collect the $228,746.79 forfeiture

 amount.

       5.     By virtue of the facts set forth in the plea agreement and forfeiture

 addendum, the United States established the requisite nexus between the forfeitable

 properties and the offenses.

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.     Based upon the guilty plea of the Defendant, all right, title and interest

 of Defendant LOUIS M. KEALOHA in the following assets are hereby forfeited to

 the United States for disposition in accordance with the law, subject to the provisions

 of 21 U.S.C. § 853(n). The U.S. Marshals Service is hereby authorized to take

 control of item (3), and take custody of items (2) and (4) forthwith and maintain

 them in its secure custody and control pending ancillary proceedings, which will

 resolve the interest of any third parties claiming an interest in the property(ies):

              (2)    The total amount of proceeds obtained directly or
                     indirectly as a result of the offense of conviction,
                     including but not limited to $63,476.97 in proceeds
                     from the sale of Defendant’s residence located at
                     7014 Niumalu Loop, Honolulu, HI 96825;

              (3)    All of that certain parcel of land situated at Maunalua,
                     Honolulu, City and County of Honolulu, State
                     of Hawaii, being LOT 84 of the “LUNA-KAI MARINA,
                     UNIT 9-A,” as shown on File Plan No. 1116, filed in
                     the Bureau of Conveyances of the State of Hawaii, and
                     containing an area of 7,508 square feet, more or less;
                     and,




                                            3
Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 4 of 6            PageID #:
                                  2439



              (4)    A Rolex Two-Tone Submariner Watch with Blue Dial
                     Large Karat Gold, Serial Number V864527.

        2.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized

 to begin proceedings consistent with any statutory requirements pertaining to

 ancillary hearings and rights of third parties. The Court shall conduct ancillary

 proceedings as the Court deems appropriate only upon the receipt of timely third

 party petitions filed with the Court and served upon the United States. The Court

 may determine any petition without the need for further hearings upon the receipt of

 the Government’s response to any petition. The Court may enter an amended order

 without further notice to the parties.

        3.    Pursuant to the Attorney General’s authority under 21 U.S.C.

 § 853(n)(1), Fed. R. Crim. P. 32.2(b)(6), and Rule G(4) of the Supplemental Rules

 for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United States

 forthwith shall publish for thirty (30) consecutive days on the Government’s

 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United

 States’ intent to dispose of the properties in such manner as the Attorney General

 may direct, and notice that any person, other than the Defendant, having or claiming

 a legal interest in the property must file a petition with the Court within thirty (30)

 days of the final publication of notice or of receipt of actual notice, whichever is

 earlier.




                                           4
Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 5 of 6            PageID #:
                                  2440



       4.     This notice shall state that the petition shall be for a hearing to

 adjudicate the validity of the petitioner’s alleged interest in the property, shall be

 signed by the petitioner under penalty of perjury, and shall set forth the nature and

 extent of the petitioner’s right, title or interest in the forfeited property and any

 additional facts supporting the petitioner’s claim and the relief sought.

       5.     The United States shall also, to the extent practicable, provide direct

 written notice to any person known to have alleged an interest in the properties that

 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for

 published notice as to those persons so notified.

       6.     Upon adjudication of all third-party interests, this Court will enter an

 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the properties, in

 which all interests will be addressed.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED:

       7.     In addition to forfeiture of the assets described above, a forfeiture

 money judgment in the amount of $228,746.79 shall be entered against Defendant

 LOUIS M. KEALOHA, pursuant to 18 U.S.C. §982(a)(2)(A) and Rule 32.2(b) of the

 Federal Rules of Criminal Procedure, with interest to accrue thereon in accordance

 with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961.




                                           5
Case 1:18-cr-00068-JMS-WRP Document 244 Filed 11/25/20 Page 6 of 6            PageID #:
                                  2441



       8.     This Court shall retain jurisdiction in the case for the purpose of

 enforcing the order of forfeiture, including enforcement of collection and substitution

 of assets against the forfeiture money judgment.

       9.     Defendant’s forfeiture money judgment shall be joint and several with

 his co-defendant, Katherine P. Kealoha, and any payment or collection on the

 forfeiture order of $228,746.79 by or against either Defendant Louis M. Kealoha or

 his co-defendant, Katherine P. Kealoha, shall be credited to the forfeiture money

 judgment entered against each defendant.

       10.    The United States may, at any time, move pursuant to Rule 32.2(e) to

 amend the Order of Forfeiture to substitute property having a value not to exceed

 $228,746.79 to satisfy the forfeiture money judgment in whole or in part.

       11.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final

 as to the Defendant at the time of sentencing and is part of the sentence and included

 in the judgment.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaii, November 25, 2020.

                                     /s/ J. Michael Seabright
                                    J. Michael Seabright
                                    Chief United States District Judge




 United States v. Kealoha, et al., Cr. No. 18-00068 JMS-WRP (02), Preliminary
 Order of Criminal Forfeiture


                                            6
